[Cite as Ownerland Realty, Inc. v. Conversion Properties, L.L.C., 2022-Ohio-4032.]




                      IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO



 ALEXANDER MARK MOKSIN,                            :          APPEAL NO. C-220074
                                                              TRIAL NO. A-2004171
    and                                            :

 SIMON MOKSIN,                                     :             O P I N I O N.

         Plaintiffs,                               :

    and                                            :

 OWNERLAND REALTY, INC.,                           :

       Plaintiff-Appellant,                        :

   vs.                                             :

 CONVERSION PROPERTIES LLC,                        :

 MAYFAIR      OF     MONTGOMERY :
 CONDOMINIUM, LLC,
                                :
 CHARLES K. SCHULMAN,
                                :
 MELVIN R. RUBIN,
                                :
   and
                                :
 MARILYN SHAFRON,
                                :
      Defendants-Appellees,
                                :
   and
                                :
 JOHN DOE,

         Defendant.                                :
                   OHIO FIRST DISTRICT COURT OF APPEALS




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: November 14, 2022


Droder & Miller Co., L.P.A., Edward Collins and Jonathon Powell, for Plaintiff-
Appellant,

Rapier & Bowling Co., L.P.A., and Kyle M. Rapier, for Defendants-Appellees.




                                         2
                    OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}   On appeal, plaintiff-appellant Ownerland Realty, Inc., advances a single

assignment of error in which it challenges the entry of summary judgment for

defendants-appellees Conversion Properties L.L.C., Mayfair of Montgomery

Condominium, L.L.C., Charles K. Schulman, Melvin R. Rubin, and Marilyn Shafron

on Ownerland Realty’s complaint. Ownerland Realty seeks recovery for breach of a

written contract against two corporations and various individuals who are allegedly

liable as shareholders.    The record demonstrates that when granting summary

judgment to the defendants-appellees, the trial court applied a six-year statute of

limitations when an eight-year statute of limitations governs the breach-of-contract

claim. Consequently, we reverse the trial court’s judgment, and remand the cause for

further proceedings.

       {¶2}   The dispute involves whether Ownerland Realty can recover for

allegedly unpaid commissions related to the leasing and sale of “apartment

condominiums.”      The lawsuit, filed in November 2020, initially involved two

additional plaintiffs, but the trial court granted summary judgment to the defendants-

appellees on those plaintiffs’ claims due to lack of standing, and those plaintiffs have

not appealed the judgment.

       {¶3}   The primary issue the defendants-appellees asserted in the trial court

when seeking judgment in their favor with respect to Ownerland Realty involved

whether Ownerland Realty’s breach-of-contract claim was barred by the statute of

limitations where Ownerland Realty’s complaint related to commissions that were

alleged as due and owing from February 2013.




                                           3
                     OHIO FIRST DISTRICT COURT OF APPEALS




       {¶4}    The trial court found Ownerland Realty’s breach-of-contract claim

barred by the statute of limitations, referencing the February 2013 date and the six-

year statute of limitations found in R.C. 2305.07.         The court granted summary

judgment to the defendants-appellees on that basis. This court reviews the grant of

summary judgment de novo, applying the standard set forth in Civ.R. 56. See Comer

v. Risko, 106 Ohio St.3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 8.

       {¶5}    The   evidentiary   material    submitted    below   demonstrates   that

Ownerland Realty’s claim is based upon a written contract that was originally signed

in 2011 and was extended by written agreements through December 2014. R.C.

2305.06 is the general statute of limitations for an action based upon the breach of a

written contract. That statute governs here. See Jones v. Sittineasy L.L.C., 8th Dist.

Cuyahoga No. 103294, 2016-Ohio-712, fn 1.          When the complaint was filed in

November 2020, that statute afforded an eight-year statute of limitations.     The trial

court applied the six-year statute of limitations found in R.C. 2305.07. This was error.

       {¶6}    The defendants-appellees concede the error but urge this court to

uphold the trial court’s judgment on other grounds that the trial court never reached.

Considering the original motion and the arguments advanced, we decline to do so in

the first instance. See Sad Adlaka v. New York Life Ins. & Annuity Corp., 2015-Ohio-

605, 27 N.E.3d 871, ¶ 9-10 (7th Dist.), and cases cited therein. The assignment of error

is sustained. The trial court’s judgment applying the statute of limitations in R.C.

2305.07 to bar Ownerland Realty’s breach-of-contract claim concerning the written

contract is reversed, as it barred a claim falling within the eight-year statute of

limitations found in former R.C. 2305.06, and the cause is remanded for further

proceedings.

                                           4
                   OHIO FIRST DISTRICT COURT OF APPEALS




                                               Judgment reversed and cause remanded.

MYERS, P.J., and CROUSE, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           5